Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 4-6 are objected to because of the following informalities:  Claim 4, line 3, replace “plater” with –plated--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim(s) 1-2, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (US 2012/0019978).
Regarding claim 1, Yoshida discloses a multilayer ceramic capacitor comprising: a multilayer chip having a parallelepiped shape in which each of a plurality of dielectric layers (10) and each of a plurality of internal electrode layers (11, 12) are alternately stacked and each of the plurality of internal electrode layers is alternately exposed to two end faces of the multilayer chip, a main component of the plurality of dielectric layers being a ceramic [0043];
a pair of external electrodes (13, 14) including a ground layer (15) and a plated layer (16), the ground layer (15) extending from the two end faces to at least one face of four faces of the multilayer chip other than the two end faces, the plated layer (16)  being provided on the ground layer (15), a part of the plated layer contacting the at least one face; and
a dummy layer (17a) that is provided between a capacity region and the at least one face and intersects with a region in which the plated layer (16) contacts the multilayer chip without the ground layer (15), a main component of the dummy layer (17a) being a metal or an alloy including at least Ni [0078], the capacity region being a region in which a set of the internal electrode layers (13, 14) connected to one of the end faces face another set of the internal electrode layers connected to the other,
wherein the dummy layer (17a) is not electrically connected to either one of the pair of external electrodes (13, 14).
Regarding claim 2, Yoshida discloses cover layers (above and below 17a, above and below 17b) that are provided between an upper face of the multilayer chip and the capacity region and between a lower face of the multilayer chip and the capacity region, a main component of the cover layers being the same as that of the plurality of dielectric layers (10),
wherein the ground layer (15) extends to the upper face and the lower face of the multilayer chip, 
wherein the part of the plated layer (16) contacts the upper face and the lower face of the multilayer chip, wherein the dummy layer (17a) is in each of the cover layers.
Regarding claim 7, Yoshida discloses a main component of the ground layer is Cu [0067].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2014/0321025) in view of Tonogai et al. (US 2006/0215350).
Regarding claim 1, Saito et al. disclose a multilayer ceramic capacitor comprising: a multilayer chip having a parallelepiped shape in which each of a plurality of dielectric layers (14) and each of a plurality of nickel internal electrode layers (16a, 16b) are alternately stacked and each of the plurality of internal electrode layers is alternately exposed to two end faces of the multilayer chip, a main component of the plurality of dielectric layers being a ceramic [0062];

Saito et al. disclose the claimed invention except for a dummy layer that is provided between a capacity region and the at least one face and intersects with a region in which the plated layer contacts the multilayer chip without the ground layer, a main component of the dummy layer being a metal or an alloy including at least Ni, the capacity region being a region in which a set of the internal electrode layers connected to one of the end faces face another set of the internal electrode layers connected to the other,
wherein the dummy layer is not electrically connected to either one of the pair of external electrodes.
Tonogai et al. disclose in fig. 1, a multilayer ceramic capacitor comprising a dummy layer (50)  that is provided between a capacity region (20) and the at least one face and intersects with a region in which an external electrodes contacts the multilayer chip, a main component of the dummy layer (50) being a metal or an alloy that is the same as an internal electrode [0049], the capacity region (20) being a region in which a set of the internal electrode layers connected to one of the end faces face another set of the internal electrode layers connected to the other, wherein the dummy layer (50) is not electrically connected to either one of the pair of external electrodes.

Regarding claim 2, the modified Saito et al. disclose cover layers (Tonogai et al. 40, 40) that are provided between an upper face of the multilayer chip and the capacity region (20) and between a lower face of the multilayer chip and the capacity region (20),  a main component of the cover layers being the same as that of the plurality of dielectric layers [0040], wherein the ground layer (20a, 20b) extends to the upper face and the lower face of the multilayer chip, wherein the part of the plated layer (24a, 24b) contacts the upper face and the lower face of the multilayer chip, wherein the dummy layer (50) is in each of the cover layers.
Regarding claim 3, the modified Saito et al. disclose L1 is 10 µm or more [0055] and L2 is 15 µm or more [0055], when a distance between the upper face or the lower face of the multilayer chip and the dummy layer is L1 and a distance between the dummy layer and an outermost one of the plurality of internal electrode layers in a stacking direction is L2.

Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2014/0321025) in view of Cha (US 2019/0172643).
Saito et al. disclose a multilayer ceramic capacitor comprising: a multilayer chip having a parallelepiped shape in which each of a plurality of dielectric layers (14) and each of a plurality of nickel internal electrode layers (16a, 16b) are alternately stacked and each of the plurality of internal electrode layers is alternately exposed to two end faces of the multilayer chip, a main component of the plurality of dielectric layers being a ceramic [0062];
a pair of external electrodes (18a, 18b) including a ground layer (20a, 20b) and a plated layer (24a, 24b), the ground layer (20a, 20b) extending from the two end faces to at least one face of four faces of the multilayer chip other than the two end faces, the plated layer (24a, 24b)  being provided on the ground layer (20a, 20b), a part of the plated layer contacting the at least one face.
Saito et al. disclose the claimed invention except for a dummy layer that is provided between a capacity region and the at least one face and intersects with a region in which the plated layer contacts the multilayer chip without the ground layer, a main component of the dummy layer being a metal or an alloy including at least Ni, the capacity region being a region in which a set of the internal electrode layers connected to one of the end faces face another set of the internal electrode layers connected to the other,
wherein the dummy layer is not electrically connected to either one of the pair of external electrodes.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Saito et al. to include a dummy layer that is provided between a capacity region and the at least one face and intersects with a region in which the plated layer contacts the multilayer chip without the ground layer, a main component of the dummy layer being a metal or an alloy including at least Ni, the capacity region being a region in which a set of the internal electrode layers connected to one of the end faces face another set of the internal electrode layers connected to the other, wherein the dummy layer is not electrically connected to either one of the pair of external electrodes, since such a modification would form a capacitor element having improved moisture resistance.
Regarding claim 4, the modified Saito et al. the ground layer (20a, 20b) extends to two side faces of the multilayer chip other than the two end faces,
wherein the part of the plated layer(24a, 24b) contacts the two side faces,

Regarding claim 5, the modified Saito et al. disclose the claimed invention except for, wherein W1 is 10 µm or more and W2 is 15 µm or more, when a distance between the side faces of the multilayer chip and an external edge of the dummy layer is W1 and a distance between the edges of the plurality of internal electrode layers and the edge of the dummy layer on the side of plurality of the internal electrode layers is W2. 
It is well known in the capacitor art to form a multilayer ceramic capacitor wherein W1 is 10 µm or more and W2 is 15 µm or more (W1 & W2 up to 100 µm), when a distance between the side faces of the multilayer chip and an external edge of the dummy layer is W1 and a distance between the edges of the plurality of internal electrode layers and the edge of the dummy layer on the side of plurality of the internal electrode layers is W2.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of the modified Saito et al. so that W1 is 10 µm or more and W2 is 15 µm or more, when a distance between the side faces of the multilayer chip and an external edge of the dummy layer is W1 and a distance between the edges of the plurality of internal electrode layers and the edge of the dummy layer on the side of plurality of the internal electrode layers is W2, since such a modification would form a multilayer ceramic capacitor having desired capacitance and moisture resistance. 
Regarding claim 6, the modified Saito et al. disclose the dummy layer (151, 152) continuously extends in a stacking direction of the multilayer chip.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848